JUSTICE GOLDENHERSH, dissenting: I respectfully dissent. In my opinion, the majority correctly states the law and the important factual situation concerning the cause when it states: “The key is holding the farmland for an uncertain period. When a term is fixed in time, either by the terms of the lease or by a notice terminating it at a time when the landlord has the right to end it, the tenant has no right to crops maturing after such termination unless otherwise provided for. [Citation.] ‘If [a] term is certain and does not depend upon a contingency, so that at the time he sows the crop he may know that his term will not continue until he shall have reaped it, he will not be entitled to it as emblements ***.’ [Citation.] Here, Loepker’s term was fixed in that his lease was subject to termination upon redemption of the property. Moreover, Loepker was aware of this possibility. [Citations.]” (210 Ill. App. 3d at 910.) Unfortunately, in this cause the redemption is a contingency, not a certainty. While the right of redemption is provided for by statute, there is no certainty that the party entitled to redemption will, in fact, exercise that right. The possibility of redemption, therefore, is an uncertainty or contingency which would allow appellant to maintain his interest in the growing crops on this land, given the state of the law as noted in the majority’s opinion. I therefore would reverse the ruling of the trial court.